Case 1:17-cv-02738-MKB-JO Document 699 Filed 06/12/19 Page 1 of 1 PageID #: 64952
                                                                              5040 Shoreham Place
                                                                              San Diego, CA 92122
                                                                              619.525.3990 phone
                                                                              619.525.3991 fax
                                                                              www.robbinsarroyo.com




                                            June 12, 2019


 VIA CM/ECF AND OVERNIGHT DELIVERY

 Honorable Margo K. Brodie
 U.S. District Court for the Eastern District of New York
 225 Cadman Plaza East, Room N626
 Brooklyn, NY 11201

           Re:   B&R Supermarket, Inc., et al. v. Visa, et al., Case No. 1:17-cv-02738-MKB-JO

 Dear Judge Brodie:

          Plaintiffs B & R Supermarket, Inc. (d/b/a Milam's Market), Grove Liquors LLC, Strouk
 Group LLC (d/b/a Monsieur Marcel), and Palero Food Corp. and Cagueyes Food Corp. (d/b/a Fine
 Fare Supermarket) (collectively, "Plaintiffs") respectfully submit herewith courtesy copies of
 Plaintiffs' Reply in Response to Defendants Mastercard, Visa, and Discover's Opposition to
 Plaintiffs' Renewed Motion for Class Certification, Plaintiffs' Reply in Response to Defendant
 American Express Company's Opposition to Plaintiffs' Renewed Motion for Class Certification, and
 Declaration of George C. Aguilar in Support of Plaintiffs' Renewed Motion for Class Certification
 Reply, with Exhibits 1-26, in hard copy and electronically on the enclosed thumb drive.


                                                            Sincerely,

                                                            s/ George C. Aguilar
                                                            George C. Aguilar
                                                            (admitted pro hac vice)
                                                            Counsel for Plaintiffs




 cc: All Counsel of Record (via CM/ECF)




 1366414
